19-11845-shl   Doc 118   Filed 09/02/20 Entered 09/02/20 15:20:16   Main Document
                                      Pg 1 of 4
19-11845-shl        Doc 118       Filed 09/02/20 Entered 09/02/20 15:20:16                     Main Document
                                               Pg 2 of 4
Hon. Sean H. Lane, p. 2


On several occasions, the Joint Administrators have represented to the Court that “the Joint
Administrators and their professionals have not been funded since late 2019.” See, e.g., August
28 Letter at 2. We confronted the Joint Administrators and they admitted to us that they and
Duane Morris have received multiple payments this year totaling well over $1 million. Because
of confidentiality considerations, we are not attaching the Joint Administrators’ letter detailing
each one of those payments, but invite them to submit it to the Court in advance of tomorrow’s
hearing since they obviously would not have the same obstacle with respect to their own letter.
Of course, irrespective of the availability of funding from Nysco, the Joint Administrators and
their counsel must comply with their discovery obligations. See, e.g., United Parcel Serv. of
Am., Inc. v. The Net, Inc., 222 F.R.D. 69, 71 (E.D.N.Y. 2004) (noting that “a party is not usually
excused from bearing the cost of responding to a discovery request simply because of a financial
hardship”); In re Cuddy, 322 B.R. 12, 18 (D. Mass 2005) (explaining that “[t]he failure of a
client to pay for his services does not relieve a lawyer of his duty to perform them completely
and on time” unless and until the lawyer is relieved of those duties by the court) (emphasis
added) (internal citation omitted).

               The one issue in the August 28 Letter that we wish to address here concerns the
noticed deposition of BSGR director Dag Cramer. For the first time in that Letter, the Joint
Administrators declare that Mr. Cramer “is unwilling to submit to a deposition at the current
time.” August 28 Letter at 7. Mr. Cramer’s deposition was initially noticed more than a year
ago in June 2019, and never before have the Joint Administrators even suggested that they would
not produce him. 1 As an indisputable matter of law, they are required to do so.

                 As an initial matter, the Joint Administrators’ suggestion that they “do not
control the willingness of Mr. Cramer to participate,” August 28 Letter at 7, is demonstrably
wrong. Indeed, the Federal Rules themselves explicitly require a corporation to produce its
directors for examination and subjects it to sanctions for not doing so. Fed. R. Civ.
P. 37(d)(1)(A)(i) (the Court may order sanctions where “a party or a party's officer, director, or
managing agent—or a person designated under Rule 30(b)(6) or 31(a)(4)—fails, after being
served with proper notice, to appear for that person's deposition”). Indeed, the Joint
Administrators implicitly conceded that well-settled principle of law when – after months of
battling Vale – they finally produced Mr. Cramer’s documents. See Joint Administrators’
Weekly Discovery Report, dated May 1, 2020 at 1-2, attached here to as Exhibit A.

                Mr. Cramer’s testimony is material to the issues before this Court, including
whether Guernsey is the center of main interests of BSGR. As Beny Steinmetz’s chief
lieutenant, the London-based Mr. Cramer has not only directed many of BSGR’s and its
subsidiaries’ actions both before and during the administration, but he can offer critical
testimony concerning the dissipation of BSGR’s assets since the commencement of the


1
         To the contrary, the Joint Administrators have represented to this Court that they would make Mr. Cramer
available for a deposition once document production was complete. See, e.g., June 24, 2019 Hr’g Tr. 6:1-10
(“Shortly after the hearing, we did receive from Vale a comprehensive document request along with interrogatories
and notices of deposition of the two joint administrators and two of the -- board of members -- members of board of
directors. We are working to coordinate timing. I think, you know, we are happy to produce those parties for
deposition, whether they’d be in New York or London or Guernsey. We recognize that the lawyers from Cleary
Gottlieb, they’ve been very accommodating on that.”).
19-11845-shl        Doc 118        Filed 09/02/20 Entered 09/02/20 15:20:16                     Main Document
                                                Pg 3 of 4
Hon. Sean H. Lane, p. 3


administration and thus, whether BSGR’s activities have truly been directed from Guernsey or
elsewhere.

                BSGR has only two directors – Mr. Cramer and Peter Driver – who have served
very different roles. As Mr. Driver testified, he is the “independent director” and Mr. Cramer is
a “non-executive director.” Peter Driver Deposition Transcript at 114:12-115:1, an excerpt is
attached hereto as Exhibit B. When asked whether Mr. Cramer was the director with the more
frequent contact with Mr. Steinmetz, Mr. Driver testified, “[y]ou have to ask Mr. Cramer that
question.” Id. at 269:17-18. Evidence reveals that Mr. Cramer from London – not the Joint
Administrator from Guernsey or Mr. Driver, BSGR’s sole employee in Guernsey – has been
running the operations of BSGR’s most valuable assets, its diamond mining subsidiary, Octea,
and that he has implemented a number of measures to siphon its value to himself and members
of Steinmetz’s family. Indeed, it was Mr. Cramer who publicly characterized the Guernsey
Administration as an attempt at “drawing up the drawbridge, filling up the moat, [and] putting
some sharks in the moat, to make sure [BSGR] can stay the distance . . . even if there are adverse
awards” against it. Thomas Biesheuvel, Beny Steinmetz Puts Mining Company BSGR into
Administration, Bloomberg (Mar. 7, 2018).

               In a meeting note produced by the Joint Administrators, Mr. Cramer was
reportedly (and erroneously) told by the Joint Administrators in July 2019 that his deposition
may not be required, to which the note reflects that “
                            ” See BDO File Note of Meeting/Call, July 1, 2019 (JA0133020),
attached hereto as Exhibit C. 2

               The Joint Administrators claim that Mr. Cramer changed his mind because he was
named a defendant in an English lawsuit filed last December against Steinmetz and others
responsible for defrauding Vale. August 28 Letter at 7. But in the nine months since that time,
not only have the Joint Administrators never suggested to Vale that they would no longer
produce Mr. Cramer, they have acknowledged this his deposition would occur, including for
example, in a summary of discovery issues presented to Judge Gropper on March 24, 2020.

                This is not the first time that Mr. Cramer has resisted his obligation to be
examined by Vale in connection with his role as director of BSGR. In response to Part 71
proceedings in England – whereby a judgment creditor is entitled to receive documents from and
examine a representative of the debtor – Mr. Cramer spent more than a quarter of a million
pounds seeking to avoid his obligations, including on the basis that Vale had sued him in
separate proceedings. We enclose herewith as Exhibit D a copy of the English court’s ruling (the
“English Court’s Order”) against Mr. Cramer in every respect and draw Your Honor’s attention
in particular to paragraph 63, where the English court wrote:

         The points taken on Mr Cramer’s behalf were not a mixture of good and bad; they were
         all bad. Further, the language of the correspondence and submissions was inappropriate
         to Mr Cramer’s situation. He is an officer of a company which owes the claimant a sum
         in excess of US$2 billion, none of which has been paid. He has been made the subject of

2
           Once again, because of the Joint Administrators’ improper confidentiality designations, we are compelled
to file this document under seal and redact the quote in this paragraph.
19-11845-shl      Doc 118       Filed 09/02/20 Entered 09/02/20 15:20:16                   Main Document
                                             Pg 4 of 4
Hon. Sean H. Lane, p. 4


       a routine procedure which the claimant was entitled to follow and to which he could not
       reasonably object. Some recognition of that would have been preferable to the tones of
       outrage and indignation which were employed. The expenditure [by Mr Cramer] of
       £254,465 on this application was inappropriate and disproportionate both in amount and
       object. Whilst in form offering cooperation, the substance and reality of Mr Cramer’s
       approach has been quite the opposite. Where the precise responsibility for these matters
       lies is not something that I can or need determine. All I will say is that parties to
       litigation and their professional advisors are not bound to take bad or hopeless points;
       they are not bound to adopt a needlessly antagonistic stance to their opponents, and both
       things are likely in the end to operate directly contrary to their interests.

                In ordering Mr. Cramer to sit for examination, the English court observed that the
“issues relating to enforcement and the issues arising in the 2019 proceedings [in which Mr.
Cramer is a defendant] are not the same.” English Court’s Order ¶ 43. 3 The same is equally true
here. While the issues of COMI and good faith focus largely on events that have transpired since
the Guernsey administration was commenced in early 2018 (particularly around the time the
Chapter 15 petition was filed in mid-2019), the lawsuit against Mr. Cramer concerns primarily
the fraud that was committed against Vale in 2014. The latter most certainly does not excuse
Mr. Cramer’s legal duty as a current director of BSGR to provide testimony on issues before this
Court on which he appears to have unique knowledge, and thus not surprisingly, the Federal
Rules themselves defeat the objection of the Joint Administrators.

               We look forward to addressing this and the other issues with Your Honor
tomorrow.

                                                        Respectfully submitted,




                                                        Jeffrey A. Rosenthal

cc:    Frederick Hyman, Esq.




3
       Mr. Cramer was also ordered by the English court to pay £120,000 in Vale’s costs.
